2016 UT App 151



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                         Appellee,
                             v.
                  DAWN ANN DRAPER-ROBERTS,
                         Appellant.

                            Opinion
                       No. 20141057-CA
                       Filed July 21, 2016

           Third District Court, Salt Lake Department
            The Honorable Katie Bernards-Goodman
                          No. 141902608

          John B. Plimpton and Steffen Soller, Attorneys
                          for Appellant
           Simarjit Gill and Craig N. Stanger, Attorneys
                            for Appellee

 SENIOR JUDGE PAMELA T. GREENWOOD authored this Opinion, in
 which JUDGE J. FREDERIC VOROS JR. and SENIOR JUDGE JUDITH M.
                     BILLINGS concurred. 1

GREENWOOD, Senior Judge:

¶1     Defendant Dawn Ann Draper-Roberts appeals after a jury
found her guilty of theft, a class A misdemeanor. See Utah Code
Ann. §§ 76-6-404, -412(1)(c)(i) (LexisNexis 2012). She argues that
the trial court should have granted one or more of her several
motions for a mistrial. We agree and therefore reverse and
remand for a new trial.

1. Senior Judges Judith M. Billings and Pamela T. Greenwood sat
by special assignment as authorized by law. See generally Utah R.
Jud. Admin. 11-201(6).
                      State v. Draper-Roberts


                        BACKGROUND2

¶2     Defendant worked at a craft store, where she found a
customer’s purse in a shopping cart. Rather than immediately
locking the purse in the store’s safe, she put it in the store’s
classroom where there were locking cabinets and where she was
working that day.

¶3     When the customer realized her purse was missing, she
returned to the store and asked three employees if they had seen
the purse. None of the employees reported knowing where the
purse was. One of the employees—the acting manager—used
the store’s radio headset system to ask if any employees had
found the purse. No one responded. The acting manager
recorded the customer’s contact information, and the customer
left. The acting manager testified that she spoke to Defendant
within a few minutes of the customer’s departure, asking if she
had seen the purse. According to the acting manager’s
testimony, Defendant indicated that she had not.

¶4     Meanwhile, at home, the customer used the Find My
iPhone application on her iPad to determine the location of her
iPhone, which was inside her missing purse. The application
showed that her phone was still inside the craft store. She used
the application to set off an alarm on her phone, and her
husband informed police that she was returning to the store to
look for her purse.

¶5    Around the same time, back at the store, Defendant
brought the acting manager the customer’s purse, from which

2. ‚On appeal, we recite the facts from the record in the light
most favorable to the jury’s verdict and present conflicting
evidence only as necessary to understand issues raised on
appeal.‛ State v. Bluff, 2002 UT 66, ¶ 2, 52 P.3d 1210 (citation and
internal quotation marks omitted).




20141057-CA                      2               2016 UT App 151
                      State v. Draper-Roberts


the sound of the iPhone’s alarm was emitting. The acting
manager put the purse in the store safe. Police arrived, took
possession of the purse, and ‚continued the investigation to
obtain facts to write a report.‛ When the customer again
returned to the store, police returned her purse to her; ‚nothing
was missing from or disturbed in it.‛

¶6     The officer who investigated the case questioned
Defendant about where she found the purse and worked with
her to obtain the store’s surveillance video. The video showed
that Defendant had found the purse in a different area of the
store than where she had initially told the officer. At trial, the
officer described Defendant as uncooperative, hostile, and
suspicious.3

¶7      Also at trial and during the officer’s testimony, it became
apparent that the State possessed video retrieved from the
officer’s body camera (the body cam video) that Defendant had
not been provided as part of the State’s discovery. Defendant
moved for a mistrial, arguing that ‚the video shows potentially
exculpatory evidence‛ and that defense counsel ‚would have
prepared for this trial in a completely different manner if [he]
had the video available beforehand like *he+ should have had.‛
Defense counsel further explained that even if the video was not


3. Importantly, for reasons that are discussed in detail below, see
infra ¶¶ 21–24, the officer also specifically testified that he ‚had
asked [Defendant] where she found the purse, at which point
she really didn’t want to talk to *him+ about it. She just started
asking *him+ questions.‛ He also testified, ‚And then I asked her
for just some basic information. Okay, what’s your name, so I
can put this down? She is -- she didn’t want to give me her name
at first.‛ Video taken from the officer’s body camera, however,
tells a different story—a fact critical to our determination of
harm and our ultimate reversal.




20141057-CA                     3                2016 UT App 151
                      State v. Draper-Roberts


exculpatory and was in fact incriminating, ‚it would change the
way that [he] ask[ed] questions, how [he] approach[ed] the case,
how [he] advise[d] [his] client as to her rights, [and] whether or
not she should take a plea offer.‛

¶8     The trial court denied Defendant’s motion for a mistrial
and instead gave ‚[d]efense counsel the evening and the rest of
the afternoon to go over th[e] video as many times as he
need[ed] to, to queue it up to where he need[ed] to . . . , and to be
ready for cross-examination [the next day].‛ The court then
adjourned for the day at 2:45 p.m., with proceedings set to begin
at 10:00 a.m. the following morning. When trial recommenced,
Defendant renewed her motion for a mistrial, which the trial
court again denied.

¶9      Aside from the revelation of the body cam video, two
other events at trial are relevant to our review. During jury voir
dire, the prosecutor named only three witnesses—the officer, the
customer, and the store manager, who had been out of town
during the events at issue—and those were the only witnesses
about whom the court asked the jury, ‚Are any of you
acquainted with or related to any of those people mentioned?‛
However, after defense counsel finished his opening statement,
the State informed the court that the acting manager would also
be testifying, explaining, ‚There is a witness that we did not
think was available, that is.‛ When the prosecutor mentioned
this fourth witness—the acting manager—defense counsel
responded with what is only marked as ‚inaudible‛ in the
transcript. The prosecutor responded, ‚She is in the police
report,‛ to which defense counsel argued, ‚I asked him two days
ago who the witnesses are going to be, and he named three
witnesses.‛ The trial court allowed the acting manager to testify.

¶10 Finally, Defendant again moved for a mistrial after the
State decided not to have the store manager testify. During
Defendant’s opening statement, defense counsel had previewed



20141057-CA                      4               2016 UT App 151
                      State v. Draper-Roberts


some of the exculpatory testimony he anticipated the store
manager would provide. Namely, he expected the store manager
to testify that she had known Defendant for ten years, that she
knew Defendant to be a good employee, and that she had never
had any problems with her. When the State announced that it
would not have the store manager testify, Defendant objected,
but the trial court released the witness because the State—and
not Defendant—had subpoenaed her to testify. Defendant
moved for a mistrial, arguing that the State opted not to have the
store manager testify because it knew she would provide
testimony beneficial to Defendant. The trial court denied the
motion.

¶11 The jury found Defendant guilty of theft. She now appeals
her conviction.


            ISSUES AND STANDARDS OF REVIEW

¶12 Defendant raises four issues on appeal. First, she argues
that the trial court erred by denying her motions for a mistrial to
remedy the State’s failure to give Defendant the body cam video
before trial. ‚‘We review rulings on motions for a mistrial based
on prosecutorial misconduct [i.e., discovery violations] for abuse
of discretion.’‛ State v. Martinez, 2002 UT App 126, ¶ 16, 47 P.3d
115 (alteration in original) (quoting State v. Reed, 2000 UT 68,
¶ 18, 8 P.3d 1025).

¶13 Second, Defendant argues that the trial court erred when
it allowed the acting manager to testify despite the State’s failure
to disclose her as a witness prior to trial. We review the trial
court’s decision to allow the acting manager to testify for an
abuse of discretion.4 See State v. Perea, 2013 UT 68, ¶ 31, 322 P.3d

4. There is some question about whether Defendant preserved
this challenge for our review. Defendant asserts that even if it
                                                  (continued2016 UT App 151
                       State v. Draper-Roberts


624 (‚*W+e give the district court broad discretion to admit or
exclude evidence, including lay witness testimony, and will
disturb its ruling only for abuse of discretion.‛ (citation and
internal quotation marks omitted)).

¶14 Third, Defendant argues that the trial court should have
required the store manager—who had been subpoenaed by the
State and was present at trial—to remain in court and testify,
even though the State indicated it would not need her testimony.
In her brief, Defendant suggests that we should review this issue
for correctness, because the release of the store manager as a
witness was based on the trial court’s arguably incorrect
‚conclusion of law‛ ‚that a party cannot compel a witness who
is present in court to testify without having subpoenaed the
witness.‛ (Citing Utah R. Civ. P. 45(j); State v. Petersen, 810 P.2d
421, 425 (Utah 1991); McKelvey v. Hamilton, 2009 UT App 126,
¶ 17, 211 P.3d 390.) The State’s brief is unhelpful in determining


(2000 UT 74, ¶ 11, 10 P.3d 346. ‚An issue
is preserved for appeal only if it was presented to the trial court
in such a way that the trial court had an opportunity to rule on
it.‛ State v. Martinez, 2015 UT App 193, ¶ 27, 357 P.3d 27.
Admittedly, our determination of whether this issue was
preserved is made more difficult because much of the discussion
held at the bench about the witness is marked as ‚inaudible.‛
But with context we are convinced that the issue was adequately
presented to the trial court. See supra ¶ 9. Regardless, even if we
were to review this issue for plain error, the result would be the
same. Because defense counsel complained to the trial court that
the witness was not disclosed as a potential witness, the error we
identify should have been obvious; furthermore, as we make
clear in our analysis, we believe this error prejudiced Defendant.
See infra ¶¶ 40–45; Holgate, 2000 UT 74, ¶ 13.




20141057-CA                      6               2016 UT App 151
                      State v. Draper-Roberts


what standard of review applies, as it suggests that ‚*n+o
standard of review applies.‛ After careful consideration of the
parties’ briefs and relevant law, we conclude that this particular
question is one that should be reviewed for an abuse of
discretion.5 See Miller v. Brocksmith, 825 P.2d 690, 693 (Utah Ct.
App. 1992) (explaining that when an issue ‚involves the trial
court’s discretionary power, . . . we will not disturb the trial
court’s decision in such matters absent a clear abuse of such


5. Defendant relies on rule 45 of the Utah Rules of Civil
Procedure for the proposition that because the store manager
was ‚*a+ person present in court,‛ she could have been ‚required
to testify in the same manner as if the person were in attendance
upon subpoena.‛ See Utah R. Civ. P. 45(j). This is true. But the
language of the rule makes clear that a person in the store
manager’s position may be required to testify. See id. ‚According
to its ordinary construction the word ‘may’ means permissive,‛
and thus the trial court had discretion to decide whether to have
the store manager remain and testify. See Crockett v. Crockett, 836
P.2d 818, 820 (Utah Ct. App. 1992); see also Kennon v. Air Quality
Board, 2009 UT 77, ¶ 21, 270 P.3d 417 (‚The use of ‘may,’ a
permissive term, indicates the legislature’s intent to provide the
Secretary with discretion.‛); Vance v. Fordham, 671 P.2d 124, 129
(Utah 1983) (‚*T+he use of the permissive ‘may’ indicates that the
publication of ‘rules and regulations’ is optional with the
Committee.‛); State v. Madsen, 2002 UT App 345, ¶ 14, 57 P.3d
1134 (‚Use of the permissive term ‘may’ plainly indicates that
the trial court is not required to continue sentencing to obtain a
presentence investigation report.‛). Furthermore, this court
reviews lower courts’ discretionary rulings for abuse of
discretion. See Miller v. Brocksmith, 825 P.2d 690, 693 (Utah Ct.
App. 1992); Michael J. Wilkins et al., A “Primer” in Utah State
Appellate Practice, 2000 Utah L. Rev. 111, 130 (2000) (‚The ‘abuse
of discretion’ standard of review applies to all discretionary
decisions of lower courts.‛).




20141057-CA                     7               2016 UT App 151
                      State v. Draper-Roberts


discretion‛). Defendant alternatively contends that the trial court
should have granted the motion for a mistrial that she lodged
after the trial court’s release of the store manager. We also
review this question for an abuse of discretion. State v. Decorso,
1999 UT 57, ¶ 38, 993 P.2d 837.

¶15 Finally, Defendant argues that ‚even if the errors raised
[above] are not individually prejudicial, taken together they are
cumulatively prejudicial.‛ ‚Under the cumulative error doctrine,
we apply the standard of review applicable to each underlying
claim of error . . . .‛ State v. McNeil, 2013 UT App 134, ¶ 16, 302
P.3d 844 (omission in original) (citation and internal quotation
marks omitted), aff’d, 2016 UT 3, 365 P.3d 699.


                           ANALYSIS

¶16 For Defendant to succeed on any of her claims on appeal,
she must show that the trial court abused its discretion. ‚Under
the abuse of discretion standard, we determine whether the trial
court’s ruling was beyond the limits of reasonability. However,
even if the trial court abused its discretion, we will reverse only
if we find that the error is harmful.‛ State v. Archuleta, 850 P.2d
1232, 1240 (Utah 1993) (citations and internal quotation marks
omitted).

      An abuse of discretion occurs when, taking into
      account any remedial measures ordered by the trial
      court, the prejudice to the defendant still satisfies
      the standard for reversible error set forth in Rule 30
      [of the Utah Rules of Criminal Procedure], and the
      remedial measures requested but refused would
      have obviated this prejudice.

State v. Knight, 734 P.2d 913, 918 (Utah 1987). If we determine the
trial court abused its discretion but that no single error was
harmful enough to require reversal, we will nevertheless reverse



20141057-CA                     8               2016 UT App 151
                      State v. Draper-Roberts


if ‚the cumulative effect of all identified and assumed errors
undermines our confidence in the essential fairness of the
defendant’s trial.‛ State v. Clark, 2014 UT App 56, ¶ 13, 322 P.3d
761.

¶17 We begin with the question of whether the trial court
abused its discretion in the ways identified by Defendant. Then,
because we conclude that the trial court erred in each instance,
we turn to the question of cumulative prejudice, making it
unnecessary for us to determine whether any error alone merits
reversal. This approach is particularly beneficial in this case,
where each error was compounded by the next and the
prejudicial effect of any single error is difficult to isolate.

                     I. The Body Cam Video

¶18 Defendant first challenges the trial court’s refusal to grant
a mistrial when it came to light that the body cam video was not
included with the discovery the State had provided Defendant.
Under rule 16 of the Utah Rules of Criminal Procedure, ‚the
prosecutor shall disclose to the defense upon request . . . relevant
written or recorded statements of the defendant . . . [and]
evidence known to the prosecutor that tends to negate the guilt
of the accused.‛ Utah R. Crim. P. 16(a). Furthermore, the State
‚has a continuing duty to make disclosure.‛ Id. R. 16(b). ‚When
the prosecution responds voluntarily to a discovery request, as it
did here, two duties arise. First, the prosecution must either
produce all of the material requested or specifically identify
those portions that will not be produced.‛ State v. Redcap, 2014
UT App 10, ¶ 12, 318 P.3d 1202. ‚‘Second, when the prosecution
agrees to produce any of the material requested, it must continue
to disclose such material on an ongoing basis to the defense.’‛ Id.
(quoting Knight, 734 P.2d at 917). ‚Failure to do so is a discovery
violation.‛ Id.

¶19 More than five months before trial, Defendant filed a
discovery request with the State. She asked for all ‚evidence that


20141057-CA                     9                2016 UT App 151
                     State v. Draper-Roberts


has been discovered by any member of the agencies involved in
the investigation or prosecution that tends to inculpate the
defendant,‛ all ‚recorded statements of the defendant,‛ and all
‚video and/or audio recordings and transcripts of those
recordings prepared in conjunction with the prosecution of this
case in the possession of any law enforcement or governmental
agency.‛ The State responded by providing Defendant with the
store security camera footage. It did not provide the body cam
video, and it did not ‚specifically identify‛ the body cam video
as evidence that would not be provided. See id. There is no
dispute that the State knew of the body cam video before trial
and did not disclose the video until the middle of trial. We thus
agree with Defendant that the State’s failure to disclose or
provide the body cam video is a discovery violation.6



6. In its brief, the State makes no attempt to argue that this was
not a discovery violation. Instead, it ignores the substance of
Defendant’s rule 16 argument and claims that Defendant waived
her rule 16 challenge ‚when she sought a mistrial and did not
seek a continuance to meet the allegedly unexpected evidence.‛
The State’s argument fails to recognize that rule 16 does not
require an aggrieved defendant to request a continuance. See
Utah R. Crim. P. 16(g). Instead, a defendant must make ‚timely
efforts to mitigate or eliminate the prejudice caused by the
prosecutor’s conduct.‛ See State v. Griffiths, 752 P.2d 879, 883
(Utah 1988). This includes ‚request*ing+ a continuance or
seek*ing+ other appropriate relief under Rule 16(g).‛ State v.
Rugebregt, 965 P.2d 518, 522 (Utah Ct. App. 1998) (emphasis
added). Because, as we conclude below, Defendant was entitled
to a mistrial, we conclude that her motion for a mistrial was a
request for ‚other appropriate relief.‛ See id.; see also Utah R.
Crim. P. 16(g) (providing that a trial court ‚may enter such other
order as it deems just under the circumstances‛). The State
argues in the alternative that Defendant ‚invited the alleged
                                                    (continued2016 UT App 151
                     State v. Draper-Roberts


¶20 The question, then, is whether the trial court abused its
discretion when it denied Defendant’s request for a mistrial and
opted instead to provide her with a brief continuance to review
the body cam video and prepare to cross-examine the officer. In
other words, was this course of action ‚beyond the limits of
reasonability‛? See Archuleta, 850 P.2d at 1240 (citation and
internal quotation marks omitted).

¶21 We conclude that it was. Defense counsel was deprived of
the ability to prepare for trial with the body cam video in mind.
The video was revealed after opening statements—after counsel
had presented the case to the jury and had made no mention of
the video. Defense counsel had no reason or opportunity to seek
out and interview the store employees and other police officers
who appear in the video. The late disclosure of the body cam
video impaired Defendant’s ability to thoroughly review the
contents of the video and research applicable law in order to
effectively move to exclude portions of the video; instead, the
video was admitted to the jury in its entirety. Aside from
including potentially inadmissible hearsay statements, the video
shows Defendant being arrested, being read her rights in


(373 U.S. 83 (1963). But Defendant does not
claim that a Brady violation occurred and instead couches her
argument in terms of rule 16.




20141057-CA                   11               2016 UT App 151
                     State v. Draper-Roberts


accordance with Miranda v. Arizona, 384 U.S. 436 (1966), and
invoking her rights to silence and counsel.

¶22 And perhaps most importantly, the video directly
contradicts the officer’s testimony on two points. To help explain
why he came to view Defendant as a suspect in the case, the
officer testified that Defendant ‚really didn’t want to talk to
*him+ about‛ ‚where she found the purse.‛ Instead, he
explained, ‚She just started asking me questions.‛ But in the
body cam video, the acting manager asks Defendant to show the
officer where the purse was found, at which point Defendant
immediately walks the officer to the aisle where she purportedly
found the purse, without asking him a single question. At trial,
the officer testified, ‚And then I asked her for just some basic
information. Okay, what’s your name, so I can put this down?
She is -- she didn’t want to give me her name at first.‛ But the
body cam video shows no discernible reluctance to provide the
officer with the information requested.7 These small but


7. The body cam video reveals the following exchange, with
virtually no pauses between questions and answers:
       The officer: ‚Let me get some information from you.‛
       Defendant: ‚All right.‛
       The officer: ‚What was your name?‛
       Defendant: ‚My name is Dawn.‛
       The officer: ‚Is it D-A-W-N?‛
       Defendant: ‚Uh huh (affirmative).‛
       The officer: ‚And your last name?‛
       Defendant: ‚Draper-Roberts.‛
       The officer: ‚D-A-R-A-P-E-R . . .‛
       Defendant: (interrupting, laughing) ‚Like the
                     city, and then Roberts, yeah.‛
       The officer: ‚What’s your birthday?‛
       Defendant: [Provides her birthday.]
       The officer: ‚And a phone number for you?‛
                                                    (continued2016 UT App 151
                      State v. Draper-Roberts


revealing discrepancies represent aspects of the body cam video
with which defense counsel could have become thoroughly
familiar had the State produced the video before trial.
Notwithstanding counsel’s ability to scramble and include some
questions about the body cam video in his cross-examination of
the officer, ‚we are not persuaded that the defense was as
effective as it would have been if‛ the body cam video was
disclosed as it should have been. See State v. Knight, 734 P.2d 913,
922 (Utah 1987).

¶23 We acknowledge that the trial court provided Defendant
with what the State repeatedly calls ‚a 19-hour continuance.‛
More realistically, the trial court gave the defense approximately
two hours more than it otherwise would have had to prepare for
the second day of trial, recessing at 2:45 p.m. instead of,
presumably, the close of business at 5:00 p.m. But whether the
trial court provided Defendant with two or nineteen hours—or
even more than that—the damage of the untimely disclosed
body cam video was done. Defense counsel had already
potentially lost credibility with the jury by failing to preview and
discuss an important piece of evidence for the State in his
opening statement. And, as defense counsel explained, he
‚would have prepared for this trial in a completely different
manner if [he] had the video available beforehand like [he]
should have had.‛ Defense counsel further explained, ‚*I+t
would change the way that I ask questions, how I approach the
case, how I advise my client as to her rights, whether or not she
should take a plea offer.‛


(2016 UT App 151
                      State v. Draper-Roberts


¶24 A continuance would not have cured the prejudice
Defendant suffered from the State’s failure to disclose the body
cam video. Under these circumstances, it was erroneous for the
trial court to deny Defendant’s motion for a mistrial. See id. at
918 (‚*I+f the trial judge denies the relief requested under Rule
16(g), that denial may constitute an abuse of discretion
warranting a reversal.‛).

                     II. The Acting Manager

¶25 Defendant’s next contention is that the trial court should
not have allowed the acting manager to testify. The Utah Rules
of Criminal Procedure require the prosecutor to provide the
names of witnesses to a defendant before trial.

       The names of witnesses on whose evidence an
       indictment or information was based shall be
       endorsed thereon before it is filed. . . . Upon
       request the prosecuting attorney shall, except upon
       a showing of good cause, furnish the names of
       other witnesses he proposes to call whose names
       are not so endorsed.

Utah R. Crim. P. 4(j). Furthermore, under rule 16 of the Utah
Rules of Criminal Procedure, the State was required to respond
in full to Defendant’s request for a list of all witnesses the State
intended to call at trial. See id. R. 16(a).

¶26 The State disclosed that it intended to call the customer,
the officer, and the store manager as witnesses. It did not
mention the acting manager until after opening statements. The
State now claims that ‚the Information filed endorses ‘store
manager’ as a witness.‛ But the fact that the State subpoenaed
and had present at trial the actual store manager leads us to
reject the State’s contention that, ‚*w+hile not entirely
descript[ive], it is reasonable for [Defendant] to expect that [the
acting manager]—who was the only other store manager on


20141057-CA                     14               2016 UT App 151
                      State v. Draper-Roberts


duty at the time of this offense—could be called as a witness.‛
We thus have no difficulty concluding that the State’s failure to
disclose the acting manager as a potential witness constitutes a
second discovery violation. See Knight, 734 P.2d at 916–17
(explaining that where the defendant requested a ‚list of all the
witnesses that the State intends to call for trial‛ and the State
chose ‚to respond voluntarily to *the+ request under *rule
16(a)(5)] without requiring the defense to obtain a court order,
considerations of fairness require[d] that the prosecution
respond to the request in a manner that [would] not be
misleading‛).

¶27 To decide whether it was error for the trial court to allow
this testimony in spite of the State’s failure to disclose the acting
manager as a witness, we consider the substance of the acting
manager’s testimony along with relevant extraneous information
about the witness. But first, we examine the elements of theft
that the State was required to prove, so as to better place the
acting manager’s testimony in context.

¶28 ‚A person commits theft if he obtains or exercises
unauthorized control over the property of another with a
purpose to deprive him thereof.‛ Utah Code Ann. § 76-6-404
(LexisNexis 2012). Thus, for the jury to convict Defendant, the
State had to prove beyond a reasonable doubt that Defendant
(1) exercised unauthorized control over the purse, and (2) had a
specific intent in doing so—to deprive the customer of her purse.
See id.

¶29 While the surveillance video revealed that Defendant
undoubtedly exercised control over the purse, the State was
required to show that the control was unauthorized and that
Defendant intended to deprive the customer of her purse. The
video showed that Defendant found the purse by the door of the
store, when instead she told the officer she had found it in an
aisle. And the officer’s testimony indicated that the control was



20141057-CA                     15               2016 UT App 151
                        State v. Draper-Roberts


unauthorized and with the intent to deprive the customer by
explaining to the jury the ways in which Defendant behaved
suspiciously. But the most telling piece of evidence regarding
Defendant’s intent came from the acting manager’s testimony.
The State summarizes what is perhaps the most important part
of the acting manager’s testimony this way: ‚*The acting
manager] spoke to [Defendant]—in person—within a ‘few
minutes’ of *the customer] leaving and asked [Defendant] if she
had seen a purse and *Defendant+ indicated she had not.‛ The
acting manager is the only witness who testified that Defendant
denied seeing the purse.8 Without her testimony, the jury might
have believed that Defendant—an acting manager herself—had
done nothing more than move the forgotten purse from the
public area of the store into, as the officer described, ‚a bigger
room . . . . That’s kind of an employee area. That wouldn’t be
somewhere that customers would walk back into.‛ Without the
acting manager’s testimony, the most incriminating piece of
evidence would be the contradiction between where Defendant
actually found the purse and where she told the officer she had
found it. The acting manager’s testimony was crucial to the
State’s case, and allowing her to testify without adequate notice
to Defendant was erroneous.




8. At oral argument, the State even acknowledged how
important this testimony was. Counsel for the State explained,
‚My main argument in the case was that initially there was no
problem. *Defendant+’s a manager. She can retrieve a mislaid
item and store it. . . . It was at the point, I argued to the jury, . . .
where she denied its existence when the [customer] . . . came
back in.‛ He claimed that this was based on the customer’s
testimony, but when pressed, he acknowledged that it was the
acting manager who testified of her conversation with
Defendant in which Defendant denied having seen the purse.




20141057-CA                       16                2016 UT App 151
                      State v. Draper-Roberts


¶30 Beyond the substance of the acting manager’s testimony,
another important fact informs our conclusion that the trial court
erred in allowing the acting manager’s testimony. The acting
manager has a criminal history—a felony conviction for retail
theft in 2010.9 Rule 609 of the Utah Rules of Evidence allows
‚attacking a witness’s character for truthfulness by evidence of a
criminal conviction‛ if the crime committed ‚was punishable by
death or by imprisonment for more than one year‛ or ‚if the
court can readily determine that establishing the elements of the
crime required proving—or the witness’s admitting—a
dishonest act or false statement.‛ Utah R. Evid. 609(a). It seems
likely that if Defendant had had the opportunity to fully prepare
for the acting manager’s testimony, she would have discovered
and sought admission of the acting manager’s theft conviction.
And under rule 609, the conviction likely would have been
admitted to impeach the acting manager’s testimony.

¶31 The State’s failure to include the acting manager on its list
of witnesses was a discovery violation. Given the importance of
the acting manager’s testimony and her felony conviction, it was
an abuse of the trial court’s discretion to allow the acting
manager’s testimony.




9. Because Defendant did not have the opportunity to prepare
for the acting manager’s testimony before trial, the acting
manager’s criminal history was not presented to the trial court
and, accordingly, no objection was made on this basis.
Defendant nevertheless encourages us to take judicial notice of
the acting manager’s criminal history. Especially in light of the
State’s concession at oral argument that judicial notice is proper
in this context, we accept Defendant’s invitation.




20141057-CA                    17               2016 UT App 151
                      State v. Draper-Roberts


                      III. The Store Manager

¶32 Finally, Defendant challenges the trial court’s release of
the store manager as a witness, when she had been subpoenaed
by the State and was present in court. As discussed above, this
was undoubtedly a discretionary ruling by the trial court. See
supra note 5. But it is also undisputed that the trial court had the
authority to require the store manager to testify, even though
Defendant had not subpoenaed her. See Utah R. Civ. P. 45; see
also State v. Hartman, 119 P.2d 112, 114 (Utah 1941) (‚The court
could and should have ordered [a person present at trial] to
remain as a witness—upon request of counsel for defendant.‛).
The question, then, is given that authority, should the trial court
have required the store manager to remain and testify? In light
of the other errors identified above, we conclude that it should
have.

¶33 The trial court’s initial justification for allowing the store
manager to leave and not testify was that Defendant had not
subpoenaed the store manager. Defense counsel explained that
usually he relies on the State’s subpoenas in preparing for trial,
and the court replied, ‚Usual practice is not going to cut it, and I
have already called both the director of LDA and the director of
the DA’s office about this issue in the past. There is no
agreement that you can rely on who the State subpoenas.‛ While
this might be a legitimate concern at the trial court level, and
while the involved offices might need to adjust their standard
practice, the trial court failed to explain why in this particular
case Defendant should not have had the opportunity to examine
the store manager. More concerning, the trial court went on to
chastise, ‚If you wanted them, you should have subpoenaed
them,‛ before indicating what appears to be a significant, though
nonlegal, factor in the court’s decision: ‚But, like I said, we need
to be done by 4:00, so I’m going to limit --.‛




20141057-CA                     18               2016 UT App 151
                      State v. Draper-Roberts


¶34 After denying a motion for a mistrial based on the State’s
failure to disclose the body cam video and then allowing a
witness who had not been disclosed by the State to testify, the
trial court prohibited Defendant from questioning a witness—
who was present in court and was expected to testify positively
about Defendant—at least in part based on the court’s self-
imposed time schedule. This is precisely the sort of
‚discretionary ruling that compounds a previous harmful error
of law [and thus] constitutes an abuse of discretion.‛ See State v.
Norris, 2002 UT App 305, ¶ 12, 57 P.3d 238.

                           IV. Prejudice

¶35 Because we have concluded that the trial court erred in
denying Defendant’s motion for a mistrial based on the mid-trial
production of the body cam video, allowing the acting manager
to testify, and releasing the store manager from testifying, we
now consider whether the cumulative effect of these errors
undermines our confidence that Defendant received a fair trial.
See State v. Dunn, 850 P.2d 1201, 1229 (Utah 1993).

A.    The State’s Burden

¶36 We begin by noting that the State fails to meaningfully
address whether Defendant was prejudiced by the errors she
claims on appeal, relying instead on arguments regarding
waiver, lack of preservation, and inadequate briefing. It does
assert that the trial court’s release of the store manager was
‚harmless beyond a reasonable doubt‛ because the store
manager ‚was subpoenaed by the prosecution to testify about
*the craft store’s+ lost and found policy.‛ This ignores the key
fact that Defendant planned to rely on the store manager for
testimony that Defendant was a good employee who had never
had problems on the job. Defense counsel alluded to this
evidence during his opening statement, and he was unable to
deliver because of the trial court’s release of the witness.




20141057-CA                    19               2016 UT App 151
                      State v. Draper-Roberts


¶37 More troublingly, the State’s failure to brief the question
of prejudice disregards Defendant’s contention that while ‚*t+he
appellant usually bears the burden to prove prejudice*,+ . . . ‘a
discovery violation claim may shift the burden to the State to
show that the violation was harmless.’‛ (Quoting State v. Redcap,
2014 UT App 10, ¶ 13, 318 P.3d 1202.) When asked about this at
oral argument, the State acknowledged that it failed to brief the
question of prejudice and indicated, ‚I do not believe that it
would have changed the outcome of this trial given the
overwhelming evidence,‛ before returning to the State’s position
that there was no objection to the acting manager’s testimony.

¶38   In State v. Redcap, we explained that

      when the error consists of the prosecution’s failure
      to produce inculpatory evidence, the record does
      not provide much assistance in discovering the
      nature or magnitude of the resulting prejudice to
      the defense. The record cannot reveal how
      knowledge of this evidence would have affected
      the actions of defense counsel, either in preparing
      for trial or in presenting the case to the jury.

2014 UT App 10, ¶ 13 (citations and internal quotation marks
omitted). Thus, ‚when the defendant can make a credible
argument that the prosecutor’s errors have impaired the defense,
it is up to the State to persuade the court that there is no
reasonable likelihood that absent the error, the outcome of trial
would have been more favorable for the defendant.‛ State v.
Knight, 734 P.2d 913, 921 (Utah 1987). But in Redcap, we
acknowledged that this burden shift does not occur
automatically. See Redcap, 2014 UT App 10, ¶ 13 (indicating that
‚a discovery violation claim may shift the burden‛ to the State to
show that the violation was harmless (emphasis added)); see also
State v. Bell, 770 P.2d 100, 106 (Utah 1988) (recognizing that ‚in
some circumstances the nature of the error involved is such that



20141057-CA                    20               2016 UT App 151
                      State v. Draper-Roberts


[the] de facto burden [placed on the accused to show prejudice]
should be shifted and the State required to persuade us that the
error was harmless‛).

¶39 If, as Defendant urges, we determine that this is a case
where burden shifting is appropriate, the State clearly has failed
to meet such a burden by ignoring the question of prejudice. Cf.
Knight, 734 P.2d at 921, 922 (reversing a conviction where ‚the
State attempt[ed] to show that the errors were not prejudicial‛
but the court ‚*found+ the State’s arguments unpersuasive‛). We
conclude, however, that such a determination is unnecessary
because the prejudice in this case is clear.

B.    Prejudice Apparent on the Record10

¶40 The prejudice resulting from the trial court’s rulings is
perhaps best seen with reference to defense counsel’s opening
statement. He previewed for the jurors the evidence he
anticipated they would hear based upon information the State
supplied to him. This inaccurate preview would eventually
undermine his credibility with the jurors. He told them they
would hear from three witnesses—the store manager, the
customer, and the officer. He explained what he expected the
store manager to testify to:




10. There is also the possibility that Defendant was prejudiced in
ways not apparent on the record. For instance, we have no way
of knowing whether any of the jurors were impermissibly
related to or otherwise familiar with the acting manager. During
the voir dire process, potential jurors were not asked about the
acting manager as a potential witness and instead were only
asked whether ‚any of *them were+ acquainted with or related
to‛ the officer, the customer, or the store manager. See supra ¶ 9.




20141057-CA                    21               2016 UT App 151
                       State v. Draper-Roberts


       She will tell you that she has known [Defendant]
       for 10 years, worked with her before at -- at a
       different store, actually hired her at [the craft store]
       as an assistant manager, and she never had any
       problems with [Defendant]. She has always been a
       good employee, and they -- they made a team
       together at [the craft store], she being the assistant
       manager, and . . . the store manager, running the
       [craft] store.

He also told the jury the acting manager ‚[is] not here today, you
won’t hear from her.‛ He then previewed the customer’s
testimony and the story that the jury would see on the
surveillance video. In doing so, he specifically stated that ‚there
is no . . . situation where she denied having seen the purse . . . or
anything like that.‛ He then briefly previewed the officer’s
testimony before summarizing the case and sitting down.

¶41 However, as the trial played out, the jury saw and heard
very little of what defense counsel indicated would be
presented. It never heard from the store manager, including
never hearing the positive information she might have provided
about Defendant. But it did hear from the acting manager
(whom defense counsel had explicitly told the jury would not be
a witness). And the jurors heard the acting manager say exactly
what defense counsel told them no one would say—that
Defendant denied seeing the purse. The deterioration of defense
counsel’s opening statement can be directly attributed to the trial
court’s decisions to allow the acting manager to testify and to
allow the store manager not to testify.

¶42 ‚The purpose of an opening statement is to apprise the
jury of what counsel intends to prove in his own case in chief by
way of providing the jury an overview of, and general
familiarity with, the facts the party intends to prove.‛ State v.
Williams, 656 P.2d 450, 452 (Utah 1982). ‚The opening statement



20141057-CA                      22               2016 UT App 151
                      State v. Draper-Roberts


is a crucial part of most trials because it is made at a time when
the minds of the judge and jurors are probably most open to
conditioning by the speaker.‛ 5 Am. Jur. Trials § 285 (1966)
(footnote omitted). The trial court’s rulings prejudiced
Defendant by undermining this important tool in presenting her
case to the jury.

¶43 Furthermore, the State’s discovery violations had a
dramatic impact on the substance of the trial. The mid-trial
disclosure of the body cam video inhibited defense counsel’s
ability to effectively cross-examine the officer and to move to
exclude inadmissible portions of the video. For example, defense
counsel was not as prepared as he otherwise might have been to
impeach the officer with contradictory evidence from the video.
Additionally, the entire video was provided to the jury,
including footage of Defendant invoking her rights; ultimate
opinions offered by the officer, such as when he told another
officer that Defendant ‚stole the purse‛ and told the customer,
‚We found the person who stole your purse‛; and footage of
Defendant being taken to jail. Cf. Utah R. Evid. 704 (addressing
opinions that embrace an ultimate issue in a case); State v. Baker,
963 P.2d 801, 806 (Utah Ct. App. 1998) (‚The Due Process Clause
of the Fourteenth Amendment prohibits use of a defendant’s
post-Miranda silence for impeachment purposes.‛). Moreover,
defense counsel proffered on the record that had he known of
the video’s existence he would have advised his client differently
in going to trial.

¶44 Finally, as we have previously mentioned and as the State
acknowledged, convicting Defendant under the facts of this case
was largely dependent on the State proving that Defendant had
denied seeing the purse. See supra ¶¶ 28–29. This fact was
provided by a witness who should not have been allowed to
testify, given the State’s failure to disclose her as a potential
witness. Perhaps even more importantly, the testimony was
given by a witness with a conviction for retail theft. But because



20141057-CA                    23               2016 UT App 151
                       State v. Draper-Roberts


the witness was undisclosed, defense counsel had no reason to
investigate her criminal history and therefore missed the
opportunity to impeach her with it.

¶45 All of this, taken together, undermines our confidence
that Defendant had a fair trial. See State v. Perea, 2013 UT 68, ¶ 97,
322 P.3d 624 (stating that the cumulative error doctrine ‚is a
doctrine used when a single error may not constitute grounds
for reversal, but many errors, when taken collectively,
nonetheless undermine confidence in the fairness of a trial‛). The
only way to properly remedy this cumulative prejudice was to
grant one of Defendant’s many motions for a mistrial; but the
trial court denied them all.


                          CONCLUSION

¶46 The trial court should have granted a mistrial when the
body cam video was disclosed in the middle of the trial. The
continuance it granted was not sufficient to remedy the
prejudice to Defendant. Furthermore, the trial court should not
have allowed the acting manager to testify and, especially in
light of its decision to allow her testimony, should have required
the store manager to remain and testify. These adverse rulings
prejudiced Defendant to the point that our confidence in the
jury’s verdict is undermined. We therefore reverse Defendant’s
conviction and remand for a new trial.




20141057-CA                      24               2016 UT App 151